             Case 1:19-cv-09513-JGK Document 35 Filed 08/18/20 Page 1 of 1




                                                         F I S H E R | T A U B E N F E L D LLP

                                                                                 225 Broadway, Suite 1700
                                                                               New York, New York 10007
                                                                                       Main 212.571.0700
                                                                                        Fax 212.505.2001
                                                                                www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0258
Writer’s email: michael@fishertaubenfeld.com




                                                                     August 17, 2020
VIA ECF
Hon. John G. Koeltl                                                   Application granted.
United States District Judge                                          SO ORDERED.
Daniel Patrick Moynihan                                                                           /s/ John G. Koeltl
United States Courthouse                                              New York, NY                    John G. Koeltl
500 Pearl St.                                                         August 18, 2020                     U.S.D.J.
New York, NY 10007-1312

                             Re: Fernandez et.al v. 219 Dominican Valle Corp. et al.
                                     Case No.: 19-cv-9513 (JGK)

Dear Judge Koeltl:

        We represent Defendants 219 Dominican Valle Corp., Omar Cordoba, and Dorka Cordoba
in this matter. We write to respectfully request until August 31, 2020 to submit a Rule 26(f) report
so that the parties can continue negotiations and reach a resolution without expending extensive
legal fees. We also apologize for making this request late. Although the mediation late last month
was not successful, the parties have continued their negotiations and request additional time to
negotiate. Reducing legal fees is especially important to my clients, one of whom has been out
of work for months and the other whom will be out of the work by the end of the month. We
therefore request until August 31, 2020 to submit the Rule 26(f) report.

          Thank you for your attention to the above.

                                                            Respectfully Submitted,
                                                            --------------------/s/------------------
                                                            Michael Taubenfeld
